      Case 4:18-cv-00693 Document 1 Filed 10/02/18 Page 1 of 7 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

UNITED STATES OF AMERICA,                     *
Plaintiff,                                    *
                                              *
vs.                                           *
                                              *        CIVIL NO. 4:18-cv-00693
TRENT MICHAEL TRUBENBACH                      *
AND NIEVA CAFÉ TRUBENBACH,                    *
Defendants.                                   *

                        UNITED STATES’ ORIGINAL COMPLAINT

       For its original complaint, authorized and requested by a duly authorized delegate of the

Secretary of the Treasury of the United States of America, and directed on behalf of the United

States Attorney General or his delegate, pursuant to 26 U.S.C. §§ 7401 and 7403, the United

States alleges as follows:

                                JURISDICTION AND VENUE

       1.      This is a civil action brought by the United States to: (1) reduce to judgment and

collect the personal federal income (Form 1040) tax liabilities of Defendants Trent Michael

Trubenbach and Nieva Café Trubenbach in the amount of $1,079,992.27; (2) foreclose federal

tax liens on the real property located at 10699 Strittmatter Road and 10660 Strittmatter Road,

Pilot Point, Denton County, Texas 76258, more particularly described below, currently titled to

Trent Trubenbach; and (3) obtain a judicial sale of the real property to apply the net sales

proceeds to the federal income tax liabilities of the Defendants.

       2.      This Court has jurisdiction pursuant to 26 U.S.C. §§ 7402 and 7403, and 28

U.S.C. §§ 1340 and 1345.

       3.      Venue is proper in the Eastern District of Texas pursuant to 28 U.S.C. §

1391(b)(2).


                                                  1
        Case 4:18-cv-00693 Document 1 Filed 10/02/18 Page 2 of 7 PageID #: 2



                                      PARTIES

         4.      Plaintiff is the United States of America.

         5.      Defendant Trent Michael Trubenbach is one of the taxpayers or persons against

whom the tax liabilities are sought to be collected through this lawsuit. On information and

belief, Mr. Trubenbach is in the oil and gas business. He may be served at 10699 Strittmatter

Road, Pilot Point, Texas 76258, one of the properties the Government seeks to foreclose on and

sell through this lawsuit.

         6.      Defendant Nieva Café Trubenbach is the wife of Mr. Trubenbach. Mrs.

Trubenbach is one of the taxpayers or persons against whom the tax liabilities are sought to be

collected through this lawsuit. On information and belief, Mrs. Trubenbach is a homemaker, and

is not employed outside the home. She may be served at 10699 Strittmatter Road, Pilot Point,

Texas 76258, one of the properties the Government seeks to foreclose on and sell through this

lawsuit.

                                   FACTUAL BACKGROUND

   A.         THE TAX LIABILITIES

   7.         A delegate of the Secretary of the Treasury assessed against Defendants Trent and

Nieva Trubenbach, jointly and severally, certain income (Form 1040) taxes, penalties, interest,

and statutory additions on the dates and for the periods stated below:




                                                   2
      Case 4:18-cv-00693 Document 1 Filed 10/02/18 Page 3 of 7 PageID #: 3



 TYPE OF       TAX YEAR     ASSESSMENT    BASIS OF           UNPAID        PENALTY &       TOTAL 
   TAX                      DATE        ASSESSMENT            ASS’D         INTEREST      OWED AS 
                                                             BALANCE                         OF 
                                                                                         04/05/2018 

  Income      12/31/2011  02/22/2016       Self‐reported    $40,399.67     $3,907.05     $44,306.72 
                                                 tax 
Form 1040 

  Income      12/31/2012  07/20/2015        IRC 6020(b)     $355,777.14    $46,733.85    $402,510.99 
                                             SFR/ASFR 
Form 1040 

  Income      12/31/2013  02/29/2016       Self‐reported  $521,487.16      $95,106.04    $616,593.20 
                                                 tax 
Form 1040 

  Income      12/31/2015  11/07/2016       Self‐reported    $13,044.74     $3,536.62     $16,581.36 
                                                 tax 
Form 1040 



The unpaid balance of these tax liabilities, as of April 5, 2018, was $1,079,992.27.


B.     FEDERAL TAX LIENS

       8.      On or about April 20, 2016, September 22, 2016, and March 7, 2017, notices of

federal tax liens were filed against the Defendants in Denton County, Texas for the unpaid

federal income taxes listed above.

C.     REAL PROPERTY PURCHASES

       9.      On or about February 1, 2011, Defendant Trent Trubenbach purchased, by

warranty deed with vendor’s lien, from Paul Redfearn, the real property located at 10699

Strittmatter Road, Pilot Point, Denton County, Texas 76258, described as follows:

       BEING ALL THAT CERTAIN LOT, TRACT OR PARCEL OF
       LAND SITUATED IN THE CHARLES SMITH SURVEY,
       ABSTRACT NO. 1139, DENTON COUNTY, TEXAS, AND
       BEING PART OF A TRACT SHOWN BY DEED TO M.S.
       HURSTON ON THE 23RD DAY OF OCTOBER, 1930, AND


                                                 3
      Case 4:18-cv-00693 Document 1 Filed 10/02/18 Page 4 of 7 PageID #: 4



       RECORDED IN VOLUME 283, PAGE 282, OF THE DEED
       RECORDS OF DENTON COUNTY, TEXAS.

This deed was recorded on February 10, 2011, in the Denton County,

Texas real property records, as Instrument Number 2011-13094. On or

about July 7, 2014, Mr. Redfearn executed a release of his vendor’s lien

on the above real property, and this release of lien was recorded on

October 15, 2014 in the real property records of Denton County, Texas, as

Instrument Number 2014-105060. On information and belief, except for

the federal tax liens referred to above, the above-described real property is

unencumbered, and no ad valorem taxes pertaining to the property are

currently due.

       10.       On or about July 27, 2012, Defendant Trent Trubenbach

purchased, by special warranty deed, from Northstar Bank of Texas, the

real property located at 10660 Strittmatter Road, Pilot Point, Denton

County, Texas 76258, described as follows:

       ALL THAT CERTAIN LOT, TRACT, OR PARCEL OF LAND
       SITUATED IN THE C. SMITH SURVEY, ABSTRACT
       NUMBER 1139, DENTON COUNTY, TEXAS, AND BEING A
       PART OF A 11.386 ACRE TRACT DESCRIBED IN A DEED
       FROM ROBERT DONALD STEPHENS AND DONNA
       STEPHENS TO DIANNA MACDONALD AS RECORDED IN
       VOLUME 4527, PAGE 1771 OF THE REAL PROPERTY
       RECORDS OF DENTON COUNTY, TEXAS.

This deed was recorded on July 30, 2012, in the Denton County, Texas

real property records, Instrument Number 2012-82623. The above-

described property is adjacent to the Trubenbachs’ residence, also

described above. On information and belief, except for the federal tax



                                                 4
      Case 4:18-cv-00693 Document 1 Filed 10/02/18 Page 5 of 7 PageID #: 5



liens referred to above, the above-described real property is

unencumbered, and no ad valorem taxes pertaining to the property are

currently due.

                                COUNT I
                       JUDGMENT FOR TAX LIABILITIES

       11.       Despite assessment, notice and demand for payment of the above-described

federal income (Form 1040) income tax liabilities, Defendants Trent and Nieva Trubenbach have

failed, neglected or refused to fully pay those liabilities to the United States. Accordingly, the

United States is entitled to a judgment that Defendants Trent and Nieva Trubenbach are jointly

and severally liable to and owe the United States the sum of $1,079,992.27 for their income tax

liabilities, plus penalties, statutory additions, and additional prejudgment and post-judgment

interest thereon from April 5, 2018 until paid, pursuant to 28 U.S.C. § 1961(c)(1); and 26 U.S.C.

§§ 6601, 6621(a)(2), and 6622. The United States seeks to reduce these tax liabilities to

judgment against Defendants Trent and Nieva Trubenbach.

                                  COUNT II
             FORECLOSE FEDERAL TAX LIENS AGAINST REAL PROPERTIES

       12.       The subject real properties described above were acquired by Defendant Trent

Trubenbach before the tax assessments were made against the Defendants, and remain titled to

Mr. Trubenbach.

       13.       Pursuant to 26 U.S.C. §§ 6321 and 6322, statutory federal tax liens arose in favor

of the United States against all property and rights to property, whether real or personal,

belonging to the Defendants as of the date of the tax assessments described above, and have

attached to the subject real properties.




                                                  5
      Case 4:18-cv-00693 Document 1 Filed 10/02/18 Page 6 of 7 PageID #: 6



       14.     Accordingly, the United States is entitled to judgment foreclosing the federal tax

liens against the real properties titled to Trent Trubenbach, and ordering the properties sold in

payment or partial payment of the above-described federal income (Form 1040) tax liabilities of

the Defendants. The United States also seeks a judgment determining the interest, if any, of

Defendant Nieva Trubenbach in the subject real properties.

       WHEREFORE, the United States respectfully requests that this Court

order, adjudge, and decree:

1.     That Defendants Trent and Nieva Trubenbach are jointly and severally liable to the

       United States of America (Internal Revenue Service) for their federal income (Form

       1040) taxes in the amount of $1,079,992.27, plus penalties, statutory additions, and

       additional prejudgment and post-judgment interest thereon from April 5, 2018, until paid,

       pursuant to 28 U.S.C. § 1961(c)(1); and 26 U.S.C. §§ 6601, 6621(a)(2), and 6622;

2.     That the federal tax liens that encumber the real properties described above be foreclosed,

       that the properties be ordered sold by the Internal Revenue Service or a Court-appointed

       receiver, that the sales proceeds be first applied to the costs of the sale, then any unpaid

       ad valorem taxes, and that the proceeds be applied in satisfaction or partial satisfaction of

       the tax liens of the United States and the federal income tax liabilities of Defendants

       Trent and Nieva Trubenbach, and if the proceeds are insufficient to full pay the federal

       income tax liabilities of the Defendants, then the Court enter a deficiency judgment

       against them and in favor of the United States;

3.     That in the event that the United States avails itself of pre-judgment and post-judgment

       remedies under Sub-chapter B or C of the Federal Debt Collection Act, then the United

       States be awarded a surcharge of ten percent of the amount of the tax debt under 28



                                                 6
     Case 4:18-cv-00693 Document 1 Filed 10/02/18 Page 7 of 7 PageID #: 7



      U.S.C. § 3011, to cover the cost of the litigation and enforcement of the claim for the

      debt to be paid by Defendants Trent and Nieva Trubenbach; and

4.    That the United States be awarded other such relief as is just and proper.


                                            Respectfully submitted,


                                            /s/ Ramona S. Notinger
                                            RAMONA S. NOTINGER
                                            Texas Bar No. 19158900
                                            U.S. Department of Justice
                                            Tax Division
                                            717 North Harwood Street
                                            Suite 400
                                            Dallas, Texas 75201
                                            (214) 880-9766 fax: (214) 880-9742

                                            JOSEPH D. BROWN
                                            UNITED STATES ATTORNEY

                                            ATTORNEYS FOR UNITED STATES




                                               7
                          Case 4:18-cv-00693 Document 1-1 Filed 10/02/18 Page 1 of 2 PageID #: 8
JS 44 (Rev. )                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                         DEFENDANTS
UNITED STATES OF AMERICA                                                                                Trent Michael Trubenbach and Nieva Cafe Trubenbach


     (b) County of Residence of First Listed Plaintiff                                                    County of Residence of First Listed Defendant              Denton
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                    THE TRACT OF LAND INVOLVED.


     (c) Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
Ramona S. Notinger, U.S. Department of Justice, Tax Division
717 N. Harwood Street, Suite 400, Dallas, TX 75201
(214) 880-9766
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                     (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government               u 3 Federal Question                                                                    PTF        DEF                                           PTF      DEF
          Plaintiff                         (U.S. Government Not a Party)                       Citizen of This State         u 1        u 1       Incorporated or Principal Place      u 4 u 4
                                                                                                                                                   of Business In This State

u 2     U.S. Government               u 4 Diversity                                             Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u    5   u 5
          Defendant                         (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                Citizen or Subject of a           u 3     u    3   Foreign Nation                       u    6   u 6
                                                                                                  Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)
           CONTRACT                                          TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY         u 625 Drug Related Seizure          u 422 Appeal 28 USC 158            u   375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -         of Property 21 USC 881        u 423 Withdrawal                   u   400 State Reapportionment
u   130 Miller Act                   u   315 Airplane Product               Product Liability   u 690 Other                               28 USC 157                   u   410 Antitrust
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                               u   430 Banks and Banking
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                            PROPERTY RIGHTS                  u   450 Commerce
        & Enforcement of Judgment             Slander                       Personal Injury                                         u 820 Copyrights                   u   460 Deportation
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                       u 830 Patent                       u   470 Racketeer Influenced and
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                       u 840 Trademark                            Corrupt Organizations
        Student Loans                u   340 Marine                         Injury Product                                                                             u   480 Consumer Credit
        (Excl. Veterans)             u   345 Marine Product                 Liability                        LABOR                      SOCIAL SECURITY                u   490 Cable/Sat TV
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY        u   710 Fair Labor Standards        u   861 HIA (1395ff)               u   850 Securities/Commodities/
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud                 Act                         u   862 Black Lung (923)                   Exchange
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending    u   720 Labor/Mgmt. Relations       u   863 DIWC/DIWW (405(g))         u   890 Other Statutory Actions
u   190 Other Contract                       Product Liability        u 380 Other Personal      u   740 Railway Labor Act           u   864 SSID Title XVI             u   891 Agricultural Acts
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage     u   751 Family and Medical          u   865 RSI (405(g))               u   893 Environmental Matters
u   196 Franchise                            Injury                   u 385 Property Damage             Leave Act                                                      u   895 Freedom of Information
                                     u   362 Personal Injury -              Product Liability   u   790 Other Labor Litigation                                                 Act
                                             Med. Malpractice                                   u   791 Empl. Ret. Inc.                                                u   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS               PRISONER PETITIONS                Security Act                  FEDERAL TAX SUITS                u   899 Administrative Procedure
u   210 Land Condemnation            u   440 Other Civil Rights       u 510 Motions to Vacate                                       u 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
u   220 Foreclosure                  u   441 Voting                         Sentence                                                       or Defendant)                       Agency Decision
u   230 Rent Lease & Ejectment       u   442 Employment                 Habeas Corpus:                                              u 871 IRS—Third Party              u   950 Constitutionality of
u   240 Torts to Land                u   443 Housing/                 u 530 General                                                        26 USC 7609                         State Statutes
u   245 Tort Product Liability               Accommodations           u 535 Death Penalty              IMMIGRATION
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 540 Mandamus & Other    u 462 Naturalization Application
                                             Employment               u 550 Civil Rights        u 463 Habeas Corpus -
                                     u   446 Amer. w/Disabilities -   u 555 Prison Condition          Alien Detainee
                                             Other                    u 560 Civil Detainee -          (Prisoner Petition)
                                     u   448 Education                      Conditions of       u 465 Other Immigration
                                                                            Confinement               Actions

V. ORIGIN                 (Place an “X” in One Box Only)
                                                                                                                  Transferred from
u 1 Original           u 2 Removed from          u 3 Remanded from             u 4 Reinstated or u 5 another district                    u 6 Multidistrict
    Proceeding             State Court                    Appellate Court              Reopened                   (specify)                       Litigation
                                   Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            26 USC Sections 7401 and 7403 and 28 USC Sections 1340 and 1345
VI. CAUSE OF ACTION Brief description of cause:
                                            Reduce tax to judgment and foreclosure on property.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                            CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23              1,079,992.27                                                                           JURY DEMAND:         u Yes     u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                        DOCKET NUMBER

DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD

10/02/2018                                                             /s/ Ramona S. Notinger
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                  APPLYING IFP                                    JUDGE                           MAG. JUDGE
                        Case 4:18-cv-00693 Document 1-1 Filed 10/02/18 Page 2 of 2 PageID #: 9
JS 44 Reverse (Rev. )


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                 Authority For Civil Cover Sheet
  The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the
use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil
complaint filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of
the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.      Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of
suit, select the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
